UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2015 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.4%) New Jersey (100.4%) Brick Township NJ BAN 1.000% 12/17/15 4,882 4,891 Brick Township NJ BAN 1.500% 12/17/15 5,028 5,044 Brick Township NJ Municipal Utility Authority BAN 1.250% 3/31/16 7,250 7,288 Burlington County NJ BAN 1.500% 5/17/16 25,000 25,221 Burlington County NJ Bridge Commission Revenue BAN 1.250% 11/18/15 10,000 10,023 Burlington County NJ Bridge Commission Revenue BAN 1.250% 2/1/16 13,950 14,009 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.020% 9/8/15 LOC 46,500 46,500 Cape May County NJ Municipal Utilities Authority Revenue 5.750% 1/1/16 1,000 1,018 Chatham Township NJ BAN 2.000% 7/13/16 3,451 3,497 Cherry Hill Township NJ BAN 1.000% 10/22/15 5,694 5,700 Cliffside Park Borough NJ BAN 2.000% 7/22/16 4,933 5,003 Clifton NJ BAN 1.000% 10/14/15 5,272 5,277 Cranford NJ BAN 1.500% 5/20/16 8,600 8,674 Delaware River & Bay Authority New Jersey Revenue VRDO 0.010% 9/8/15 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 9/8/15 LOC 39,230 39,230 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 9/8/15 LOC 27,835 27,835 Essex County NJ Improvement Authority Revenue 1.500% 10/1/15 3,615 3,619 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.020% 9/8/15 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.010% 9/8/15 LOC 10,345 10,345 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.010% 9/8/15 LOC 15,625 15,625 Fair Lawn NJ BAN 1.000% 9/18/15 5,689 5,691 Freehold Township NJ BAN 1.000% 12/14/15 5,000 5,011 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 6,000 6,056 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 6,000 6,056 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 5,115 5,162 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 5,000 5,046 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 6,000 6,056 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.010% 9/1/15 18,885 18,885 Hopewell Township NJ BAN 1.500% 4/8/16 1,480 1,490 Hudson County NJ Improvement Authority BAN 1.000% 11/25/15 5,000 5,008 Hudson County NJ Improvement Authority BAN 1.000% 4/29/16 8,000 8,033 Hudson County NJ Improvement Authority Pooled Revenue 2.000% 10/30/15 2,500 2,507 Lakewood Township NJ BAN 1.500% 4/8/16 3,390 3,410 Mahwah Township NJ BAN 1.000% 10/9/15 2,750 2,752 Mahwah Township NJ BAN 2.000% 8/5/16 5,550 5,634 Mercer County NJ BAN 1.250% 2/11/16 13,000 13,062 Middlesex County NJ BAN 1.250% 6/3/16 10,000 10,073 Monmouth County NJ GO 2.000% 1/15/16 2,090 2,104 Monmouth County NJ GO 3.000% 3/1/16 2,140 2,170 Morris County NJ GO 3.000% 2/1/16 3,000 3,035 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.010% 9/8/15 LOC 9,000 9,000 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.080% 9/1/15 6,375 6,375 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.010% 9/8/15 LOC 12,600 12,600 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.010% 9/1/15 LOC 28,800 28,800 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.010% 9/8/15 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/15 (Prere.) 2,710 2,710 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/15 (Prere.) 1,195 1,195 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (ETM) 1,615 1,638 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (Prere.) 1,485 1,507 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.010% 9/1/15 2,000 2,000 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.010% 9/1/15 22,700 22,700 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.010% 9/1/15 22,550 22,550 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.010% 9/8/15 16,325 16,325 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.010% 9/8/15 21,500 21,500 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.030% 9/8/15 LOC 7,470 7,470 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.020% 9/8/15 2,665 2,665 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.030% 9/8/15 4,330 4,330 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.010% 9/8/15 LOC 12,765 12,765 New Jersey Environmental Infrastructure Trust Revenue 4.000% 9/1/15 1,360 1,360 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 1,040 1,040 1 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.020% 9/8/15 4,015 4,015 1,2 New Jersey GO TOB PUT 0.110% 10/1/15 LOC 50,000 50,000 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 (Prere.) 6,375 6,387 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.010% 9/8/15 LOC 6,500 6,500 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.010% 9/8/15 LOC 15,585 15,585 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 9/8/15 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 9/8/15 LOC 21,500 21,500 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 9/8/15 LOC 20,400 20,400 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 9/8/15 LOC 17,750 17,750 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.010% 9/8/15 LOC 25,140 25,140 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.010% 9/8/15 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.010% 9/8/15 LOC 5,540 5,540 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.010% 9/8/15 LOC 5,980 5,980 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.010% 9/8/15 LOC 2,500 2,500 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.010% 9/8/15 LOC 6,400 6,400 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.010% 9/8/15 LOC 7,500 7,500 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.010% 9/8/15 LOC 5,200 5,200 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.010% 9/8/15 LOC 12,740 12,740 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.010% 9/8/15 LOC 10,145 10,145 New Jersey Health Care Facilities Financing Authority Revenue (Underwood Memorial Hospital) VRDO 0.010% 9/8/15 LOC 7,840 7,840 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 9/1/15 LOC 3,700 3,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 9/1/15 LOC 11,880 11,880 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 9/8/15 LOC 22,700 22,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 9/8/15 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.030% 9/8/15 3,970 3,970 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.040% 9/8/15 LOC 3,155 3,155 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.040% 9/8/15 LOC 3,995 3,995 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.170% 9/8/15 26,985 26,985 3 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Lincoln Towers Project) PUT 0.480% 9/1/16 7,500 7,500 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.010% 9/8/15 LOC 6,815 6,815 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.020% 9/8/15 LOC 34,900 34,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 9/8/15 4,565 4,565 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 9/8/15 24,585 24,585 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.020% 9/8/15 7,875 7,875 New Jersey Transportation Corp. COP 5.000% 9/15/15 (Prere.) 9,380 9,397 New Jersey Transportation Corp. COP 5.000% 9/15/15 (Prere.) 5,290 5,300 New Jersey Transportation Corp. COP 5.250% 9/15/15 (ETM) 5,000 5,010 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (Prere.) 3,915 3,972 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,300 1,327 North Bergen Township NJ BAN 1.250% 4/1/16 6,463 6,502 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.100% 9/8/15 LOC 2,700 2,700 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.100% 9/8/15 LOC 47,300 47,300 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.100% 9/8/15 LOC 10,000 10,000 Ocean City NJ BAN 1.000% 12/3/15 4,160 4,167 Ocean City NJ BAN 2.000% 6/17/16 5,000 5,061 Old Bridge Township NJ BAN 1.000% 4/15/16 4,698 4,719 Paramus Borough NJ BAN 1.000% 2/19/16 5,900 5,920 Port Authority of New York & New Jersey Revenue 5.000% 10/1/15 3,250 3,263 Port Authority of New York & New Jersey Revenue 4.000% 12/1/15 3,700 3,735 Port Authority of New York & New Jersey Revenue 2.000% 5/1/16 6,500 6,577 Port Authority of New York & New Jersey Revenue CP 0.060% 9/9/15 5,005 5,005 Port Authority of New York & New Jersey Revenue CP 0.100% 9/16/15 2,820 2,820 Port Authority of New York & New Jersey Revenue CP 0.100% 9/22/15 18,800 18,800 Port Authority of New York & New Jersey Revenue CP 0.060% 9/23/15 10,000 10,000 Port Authority of New York & New Jersey Revenue CP 0.070% 10/1/15 6,020 6,020 Port Authority of New York & New Jersey Revenue CP 0.080% 10/28/15 11,055 11,055 Port Authority of New York & New Jersey Revenue CP 0.080% 10/28/15 10,020 10,020 Port Authority of New York & New Jersey Revenue CP 0.100% 11/4/15 12,745 12,745 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.030% 9/8/15 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 9/8/15 2,100 2,100 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/8/15 1,000 1,000 Princeton University New Jersey CP 0.060% 9/1/15 24,000 24,000 Rahway NJ BAN 2.000% 8/5/16 7,400 7,499 1 Rutgers State University New Jersey Revenue TOB VRDO 0.020% 9/8/15 6,700 6,700 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 9/8/15 11,800 11,800 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 9/8/15 1,980 1,980 Rutgers State University New Jersey Revenue VRDO 0.010% 9/1/15 58,840 58,840 Secaucus NJ BAN 1.250% 1/8/16 2,398 2,405 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 9/1/15 19,770 19,770 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 9/1/15 17,845 17,845 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.040% 9/8/15 11,815 11,815 West Orange Township NJ BAN 1.000% 10/20/15 3,683 3,687 West Orange Township NJ BAN 1.250% 12/15/15 3,099 3,107 West Windsor Township NJ BAN 1.000% 11/20/15 4,811 4,819 Woodbridge Township NJ BAN 1.500% 8/19/16 7,370 7,453 Woodbridge Township NJ BAN 2.000% 8/19/16 15,000 15,242 Total Tax-Exempt Municipal Bonds (Cost $1,375,894) Total Investments (100.4%) (Cost $1,375,894) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $226,980,000, representing 16.6% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2015, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) New Jersey (97.9%) Atlantic City NJ GO 4.000% 11/1/16 2,700 2,444 Atlantic City NJ GO 4.000% 11/1/17 3,965 3,492 Atlantic City NJ GO 5.000% 11/1/22 3,000 2,450 Atlantic City NJ GO 4.000% 11/1/23 (4) 1,425 1,417 Bayonne NJ GO 5.750% 7/1/35 7,500 8,484 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/19 450 509 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/20 455 527 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/39 4,000 4,539 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/24 700 825 Burlington County NJ Bridge Commission Revenue 5.000% 10/1/25 500 588 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/29 275 314 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/26 2,100 2,437 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/27 4,100 4,731 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/28 1,500 1,638 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/29 3,500 3,783 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/30 2,900 3,124 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/31 2,500 2,687 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/32 2,500 2,680 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/33 1,000 1,068 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/34 1,500 1,601 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 12,625 14,210 Camden County NJ Improvement Authority Lease Revenue (Rowan University School of Osteopathic Medicine Project) 5.000% 12/1/32 6,035 6,720 Camden County NJ Improvement Authority Revenue 5.000% 1/15/28 3,600 4,028 Camden County NJ Improvement Authority Revenue 5.000% 1/15/29 3,225 3,591 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/25 1,790 2,132 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/26 2,000 2,362 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/27 2,000 2,341 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/28 2,250 2,605 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/42 9,980 11,015 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/22 500 592 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/23 1,000 1,166 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/24 1,200 1,393 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/26 700 752 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/26 1,000 1,140 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/29 300 348 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/31 500 572 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/34 (15) 2,660 2,723 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,160 3,571 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 4,335 4,864 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 2,660 2,976 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,698 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,469 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,586 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 9,060 10,059 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 15,000 16,798 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,110 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 2,500 2,784 Flemington Raritan NJ School District GO 5.000% 6/15/26 1,000 1,185 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.000% 11/1/21 2,390 2,760 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 7,018 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 7,190 6,078 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 18,545 22,782 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/30 3,910 4,405 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/31 1,950 2,185 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/32 1,775 1,981 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/33 2,275 2,531 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/34 1,200 1,333 Gloucester County NJ Improvement Authority Revenue (Rowan University) 4.000% 7/1/42 (4) 2,000 1,971 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/44 1,500 1,625 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 1,070 1,132 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 1,975 Hudson County NJ Improvement Authority Essential Purpose Pooled Governmental Loan Revenue VRDO 0.010% 9/8/15 LOC 5,000 5,000 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/24 1,070 1,230 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/25 500 570 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/26 790 894 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,297 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,413 Jersey City NJ GO 5.000% 3/1/19 1,550 1,728 Jersey City NJ GO 5.000% 3/1/22 1,750 2,016 Lenape NJ Regional High School District GO 4.000% 3/15/25 1,580 1,732 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/21 1,000 1,169 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/24 1,375 1,595 Mercer County NJ Improvement Authority Revenue (Courthouse Annex Project) 5.000% 9/1/40 2,480 2,810 Middlesex County NJ COP 5.000% 10/15/23 1,455 1,694 Middlesex County NJ COP 5.000% 10/15/24 1,055 1,236 Middlesex County NJ COP 5.000% 10/15/25 1,155 1,357 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/18 (Prere.) 1,000 1,143 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/18 (Prere.) 3,900 4,471 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (ETM) 5 5 Monroe Township NJ Board of Education GO 5.000% 8/1/26 1,500 1,715 Monroe Township NJ Board of Education GO 5.000% 3/1/34 1,250 1,434 Monroe Township NJ Board of Education GO 5.000% 3/1/38 3,000 3,400 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/24 1,970 2,363 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/25 1,000 1,192 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/26 1,200 1,419 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/27 1,090 1,283 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/28 1,000 1,171 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/29 1,235 1,439 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/20 1,605 1,831 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/21 1,000 1,149 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/22 1,880 2,177 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/24 1,035 1,196 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 705 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 522 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 634 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 664 New Jersey Building Authority Revenue 5.000% 6/15/16 2,250 2,318 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/16 (2) 2,000 2,029 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 3,045 3,116 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,400 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,713 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/28 (4) 2,000 2,161 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/29 (4) 2,500 2,690 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/30 (4) 2,950 3,158 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/31 (4) 1,500 1,597 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/32 (4) 1,250 1,327 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/44 3,000 2,964 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,010 New Jersey Economic Development Authority (School Facilities Construction) 5.000% 6/15/31 4,000 4,097 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/38 4,000 4,502 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/46 4,475 4,937 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/16 (Prere.) 935 988 New Jersey Economic Development Authority Revenue 5.250% 6/15/40 10,000 10,175 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,104 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 2,500 2,723 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 5,990 6,438 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 8,500 9,064 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,112 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,472 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) 5.000% 7/1/48 7,000 7,785 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.000% 1/1/34 1,500 1,521 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.125% 1/1/39 2,000 2,033 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.250% 1/1/44 5,850 5,958 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 7,048 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 16,515 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,956 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 17,675 17,980 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 (Prere.) 3,480 3,480 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 (ETM)LOC 1,800 1,954 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 (ETM) 560 614 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 2,480 2,627 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 2,657 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (ETM)LOC 3,000 3,403 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 (ETM) 3,070 3,477 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 8,000 9,192 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 4,065 4,670 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,222 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,241 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 3,550 3,858 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 11,500 12,376 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 4,115 4,440 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 3,500 3,752 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 3,000 3,262 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 3,650 3,828 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 399 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 1,500 1,635 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/25 (4) 2,380 2,635 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 3,649 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 1,660 1,912 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 5,000 5,195 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,120 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 5,000 5,154 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 21,965 22,485 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,407 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/29 7,500 7,594 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 7,844 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 12,063 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 6,360 6,416 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 15,520 15,665 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/30 6,975 7,169 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,207 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 4,005 4,021 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 3,829 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/33 (4) 1,500 1,583 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 12,095 12,116 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/38 5,000 4,980 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/40 7,515 7,483 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 5,000 5,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 26,625 26,625 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.130% 9/8/15 (4) 1,570 1,570 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.140% 9/8/15 (12) 1,235 1,235 New Jersey Economic Development Authority Revenue (Seeing Eye Inc.) 5.000% 3/1/25 4,000 4,820 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 4.000% 7/1/24 2,000 2,051 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 5.000% 7/1/29 2,000 2,143 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/35 5,950 5,978 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/47 7,515 7,374 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 1,390 1,490 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,489 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,160 1,290 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,280 9,166 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/30 2,515 2,679 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/35 2,000 2,099 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/48 12,000 12,397 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 6,623 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 2,739 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/18 1,000 1,099 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/19 1,105 1,237 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/38 1,250 1,368 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/43 2,500 2,726 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/27 1,000 1,052 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,051 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,020 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 6/1/21 4,335 4,596 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 2,585 2,790 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,025 3,265 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,000 3,238 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,980 3,318 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 12,500 14,114 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/16 (Prere.) 5,000 5,196 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/32 4,920 5,547 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/33 3,170 3,563 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/34 2,000 2,244 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/35 2,100 2,354 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/36 1,150 1,288 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/39 8,000 8,841 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/40 4,000 4,363 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/45 1,000 1,082 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 2,977 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,118 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 6,849 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 5,849 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 1,500 1,832 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 4,780 5,837 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,804 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,327 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 7,400 7,980 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,323 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,358 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,583 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,652 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,726 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,244 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/40 2,150 2,345 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,584 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.500% 7/1/23 1,265 1,413 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 9,136 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/16 (Prere.) 405 421 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/16 (Prere.) 1,450 1,507 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/19 (14) 205 213 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 750 778 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/31 1,165 1,305 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 430 478 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 1,000 1,102 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/34 850 944 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/37 1,345 1,488 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/38 1,200 1,314 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/43 1,500 1,636 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.250% 12/1/18 (ETM) 420 489 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 65 79 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 8,930 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 135 155 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 405 466 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 180 207 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/26 2,590 3,179 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,690 4,146 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,253 New Jersey GO 5.000% 8/15/19 5,000 5,581 New Jersey GO 5.000% 6/1/20 915 1,033 New Jersey GO 5.000% 6/1/28 2,180 2,475 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/23 8,580 9,108 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/27 5,690 6,018 New Jersey Health Care Facilities Financing Authority Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,085 5,283 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,503 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/27 2,195 2,375 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.500% 7/1/31 95 111 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,779 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/23 2,675 2,826 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/26 2,780 2,928 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/37 10,000 10,416 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/24 4,400 4,978 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/25 6,680 7,506 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/44 22,650 24,443 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,316 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,170 2,382 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,333 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 16,003 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,863 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,828 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,165 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.250% 7/1/18 930 989 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 5.000% 7/1/25 3,215 3,408 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 11,229 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 2,505 2,778 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 9/8/15 LOC 3,100 3,100 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/31 700 775 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/32 800 880 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/33 1,585 1,736 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/34 1,415 1,549 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/45 4,050 4,408 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/16 (Prere.) 1,200 1,250 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 2,910 3,173 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 4,960 5,327 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,875 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,710 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,255 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 1,250 1,425 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,225 2,494 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 3,635 4,050 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 1,310 1,475 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/32 2,000 2,204 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 4,170 4,420 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 570 604 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.170% 9/8/15 (12) 4,455 4,455 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 2,070 2,259 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.250% 7/1/31 2,000 2,181 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.500% 7/1/43 6,530 7,187 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,500 6,004 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/32 1,000 1,117 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/33 2,150 2,395 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/34 1,200 1,333 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.250% 7/1/35 7,000 7,894 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/39 3,500 3,843 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/43 4,000 4,381 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.500% 7/1/43 8,000 9,158 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/16 1,500 1,552 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,132 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/24 2,000 2,246 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 1,030 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/32 2,330 2,650 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/37 5,260 5,925 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 6.625% 7/1/38 3,885 4,325 New Jersey Health Care Facilities Financing Authority Revenue (St. Luke's Warren Hospital Obligated Group) 4.500% 8/15/43 5,800 5,932 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 250 262 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 (9) 2,170 2,271 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/24 3,120 3,637 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/25 3,470 4,013 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/26 7,600 8,725 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/27 4,000 4,561 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/28 3,000 3,400 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/29 2,410 2,719 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,010 3,391 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,210 3,550 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 9/1/15 LOC 600 600 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/19 1,075 1,189 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 3,665 3,911 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,095 1,154 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,100 1,157 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 7,075 7,791 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 3,465 3,615 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 535 555 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 9/8/15 7,400 7,400 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 9/8/15 4,100 4,100 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/8/15 1,500 1,500 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,664 New Jersey Institute of Technology Revenue 5.000% 7/1/40 6,910 7,645 New Jersey Institute of Technology Revenue 5.000% 7/1/42 5,000 5,478 New Jersey Institute of Technology Revenue 5.000% 7/1/45 9,090 10,017 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 269 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 413 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,120 5,468 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (ETM) 3,000 3,617 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (ETM) 1,120 1,375 New Jersey Transportation Corp. COP 5.500% 9/15/15 (ETM) 15,000 15,031 New Jersey Transportation Corp. GAN 5.000% 9/15/19 5,000 5,590 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 10,550 10,507 2 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.220% 12/15/21 7,000 6,816 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,023 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (4) 4,450 4,902 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,480 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 6,000 6,733 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,676 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,649 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/24 2,500 2,658 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 5,481 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/25 4,500 4,735 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 7,863 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 4,915 2,745 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,131 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,164 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 11,245 11,721 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 5,419 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,855 1,896 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 2,785 2,864 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 7,360 3,352 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 (4) 6,970 3,453 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,163 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 6,000 2,545 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 1,500 1,557 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,554 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,281 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 11,500 4,560 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 6,500 6,650 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 10,000 10,178 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 7,000 2,601 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 (4) 8,000 3,251 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/33 9,500 9,608 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 1,742 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,045 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 2,680 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 13,235 4,044 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 3,000 3,075 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 3,344 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 311 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/38 6,105 6,105 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 3,760 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,546 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,664 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,400 5,664 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 8,000 8,288 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 16,535 16,389 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/44 3,585 3,615 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.130% 9/8/15 (4) 4,930 4,930 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.140% 9/8/15 LOC 3,820 3,820 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,593 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,065 1,088 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 6,720 6,862 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 8,335 8,507 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 4,862 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 5,000 5,623 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 8,500 9,504 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,521 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 7,064 New Jersey Turnpike Authority Revenue 5.150% 1/1/35 (2) 8,500 8,896 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 3,500 3,826 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 17,355 19,202 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 10,000 10,988 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 8,595 9,465 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 5.000% 1/1/16 (14) 250 253 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 4.375% 1/1/37 (14) 100 101 Ocean County NJ GO 5.000% 6/1/24 1,440 1,717 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 1,255 1,351 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/24 2,610 2,954 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/25 2,740 3,086 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/26 2,885 3,233 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,931 Passaic Valley NJ Water Commission Revenue 5.000% 12/15/32 (4) 1,385 1,555 Port Authority of New York & New Jersey Revenue 5.000% 12/1/25 3,000 3,544 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,544 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 4,000 4,331 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 5,002 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 5,882 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,850 Port Authority of New York & New Jersey Revenue 5.000% 9/1/31 1,800 2,096 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 3,966 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,537 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 3,500 3,808 Port Authority of New York & New Jersey Revenue 5.000% 9/1/33 5,500 6,362 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,250 1,420 Port Authority of New York & New Jersey Revenue 5.000% 5/1/34 3,000 3,366 Port Authority of New York & New Jersey Revenue 5.000% 12/1/34 7,000 8,016 Port Authority of New York & New Jersey Revenue 5.000% 5/1/35 3,000 3,363 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,313 Port Authority of New York & New Jersey Revenue 5.000% 9/15/36 3,400 3,828 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 13,250 14,908 Port Authority of New York & New Jersey Revenue 5.000% 9/1/39 4,090 4,651 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 16,065 17,706 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,710 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,487 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,812 Rutgers State University New Jersey Revenue 5.000% 5/1/16 1,220 1,258 Rutgers State University New Jersey Revenue 5.000% 5/1/28 4,000 4,623 Rutgers State University New Jersey Revenue 5.000% 5/1/30 5,000 5,732 Rutgers State University New Jersey Revenue 5.000% 5/1/33 7,000 7,947 Rutgers State University New Jersey Revenue 5.000% 5/1/36 3,000 3,391 Rutgers State University New Jersey Revenue 5.000% 5/1/38 5,460 6,131 Rutgers State University New Jersey Revenue 5.000% 5/1/43 7,000 7,810 Rutgers State University New Jersey Revenue VRDO 0.010% 9/1/15 5,115 5,115 Rutgers State University New Jersey Revenue VRDO 0.010% 9/1/15 900 900 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,362 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,303 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,074 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 4,000 4,360 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/26 5,000 5,420 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,960 3,175 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 4,185 4,439 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 2,000 2,114 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/39 5,000 5,216 Sparta Township NJ Board of Education GO 5.000% 2/15/34 1,000 1,144 Sparta Township NJ Board of Education GO 5.000% 2/15/35 1,400 1,598 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 6,225 6,616 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 17,085 17,085 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 25,000 6,251 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 7,500 5,682 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,543 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,427 West Deptford Township NJ GO 5.000% 7/1/22 (4) 1,555 1,672 West Deptford Township NJ GO 5.000% 7/1/23 (4) 1,035 1,111 Virgin Islands (0.8%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 3,000 3,406 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 5,500 5,923 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 6,000 6,364 Guam (0.4%) 3 Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 2,200 2,384 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 3,000 3,390 Guam Power Authority Revenue 5.000% 10/1/27 1,135 1,274 Guam Power Authority Revenue 5.000% 10/1/29 1,355 1,501 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 924 Total Tax-Exempt Municipal Bonds (Cost $1,900,153) Total Investments (99.2%) (Cost $1,900,153) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $16,010,000, representing 0.8% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2015. New Jersey Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New Jersey Long-Term Tax-Exempt Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2015, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at August 31, 2015. D. At August 31, 2015, the cost of investment securities for tax purposes was $1,901,268,000. Net unrealized appreciation of investment securities for tax purposes was $49,963,000, consisting of unrealized gains of $73,421,000 on securities that had risen in value since their purchase and $23,458,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW JERSEY TAX- FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW JERSEY TAX- FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 16, 2015 VANGUARD NEW JERSEY TAX- FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
